Case: 20-50164       Document: 00515656965            Page: 1      Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          December 1, 2020
                                     No. 20-50164
                                                                             Lyle W. Cayce
                                   Summary Calendar                               Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Alexis Ortega-Marufo,
   also known as Alexis Ortega-Marrufo,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 4:19-CR-723-3


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Alexis Ortega-Marufo appeals his sentence for importation of and pos-
   session with intent to distribute marihuana. He asserts that he should have
   received the minor-role adjustment under U.S.S.G. § 3B1.2 because he was



          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50164      Document: 00515656965              Page: 2   Date Filed: 12/01/2020




                                     No. 20-50164


   substantially less culpable than the average participant in the criminal activ-
   ity. Citing Application Note 3(A) to § 3B1.2, he observes that a drug courier
   who is accountable only for the quantity he personally transported is eligible
   for the adjustment. He contends that the district court’s rationale for deny-
   ing the adjustment—his criminal history—was not implicated by the factors
   in the commentary to § 3B1.2. According to Ortega-Marufo, those factors
   instead supported the adjustment because he was similarly situated to his co-
   defendants as a mere backpacker who did not guide or lead the group, plan
   the trip, drive the participants, exercise decisionmaking authority, or finan-
   cially profit from the drug-trafficking activity.
          We review the district court’s application of the guidelines de novo and
   its factual finding that a defendant was a not minor participant for clear error.
   United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). A finding is
   not clearly erroneous if it is plausible in light of the record as a whole. Id.
   “We may affirm on any ground supported by the record.” United States v.
   Luyten, 966 F.3d 329, 332 (5th Cir. 2020).
          Contrary to the government’s assertion, “[t]he fact that a defendant
   performs an essential or indispensable role in the criminal activity is not de-
   terminative.” § 3B1.2, comment. (n.3(C)); see Gomez-Valle, 828 F.3d at 329.
   Even a defendant who plays an essential role may receive the minor-role
   adjustment if he “is substantially less culpable than the average participant
   in the criminal activity.” U.S. Sent’g Guidelines Manual § 3B1.2
   cmt. n.3(c) (U.S. Sent’g Comm’n 2005).
          The record plausibly supports the district court’s finding that Ortega-
   Marufo was an average participant, rather than one who was substantially less
   culpable than the average participant. His role as a courier is not determina-
   tive. See United States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989). Of
   the five people who illegally crossed the border from Mexico with a total of




                                           2
Case: 20-50164      Document: 00515656965            Page: 3    Date Filed: 12/01/2020




                                      No. 20-50164


   86.12 kilograms of marihuana in their backpacks, Ortega-Marufo alone knew
   that the marihuana was being transported to Odessa, Texas. Additionally, he
   was the only one with a criminal record. Tellingly, it involved a recent con-
   viction for the same conduct of illegally crossing the border near Marfa,
   Texas, with a large quantity of marihuana. Those facts together indicated
   that Ortega-Marufo had a greater understanding of the scope and structure
   of the criminal activity than did the other participants, a relevant factor in
   determining whether he should receive the adjustment. See § 3B1.2, com-
   ment. (n.3(C)). The district court was not required to make an express find-
   ing on it. See United States v. Torres-Hernandez, 843 F.3d 203, 209−10 (5th
   Cir. 2016).
          Because the finding that Ortega-Marufo was an average participant in
   the criminal activity is plausible in light of the record as a whole, the court did
   not err by denying the minor-role adjustment. See § 3B1.2, comment.
   (n.3(A), (C)); Gomez-Valle, 828 F.3d at 327; Luyten, 966 F.3d at 332. The
   judgment is AFFIRMED.




                                           3